The record shows that the statements of the plaintiffs' workmen to the witness Tillinghast, which were excluded by the court subject to defendant's exception, were spoken jocularly, and were so understood by the witness. This being so, we do not think that they were admissible as part of the res gestae to bind the plaintiffs on the issue whether or not they had performed their work with due diligence, though they might have been competent testimony for that purpose had they been uttered seriously. We think, therefore, that they were properly excluded.
New trial denied, and case remitted to the Common Pleas Division with direction to enter judgment on the verdict.